Juez concurrente:
Sr. del Toro.
Los Jueces Sres. Presidente Hernández y Asociados Aldrey firmaron, haciendo constar estar conforme con la sen-tencia por las razones consignadas en la opinión concurrente.
OPINION CONCURRENTE DEL JUEZ PRESIDENTE SR. HERNANDEZ Y ASOCIADO SR. AUDREY.
Por resolución judicial de 18 de febrero de 1909 fueron declaradas herederas abintestato de Bamón Arandes, su ma-dre Clara Virella y también su viuda Estebanía Báez en una cuota usufructuaria. Posteriormente madre y viuda hicie ron la partición de los bienes de la herencia.
En la demanda que originó el presente pleito, se pide la nulidad tanto de la declaratoria de herederos como de la partición de bienes, alegándose que la viuda no tenía derecho a cuota usufructuaria en concurrencia con ascendiente y que la partición de bienes se hizo por tanto con una persona que erróneamente fué considerada heredera usufructuaria.
*398La corte inferior sostuvo las peticiones de la demanda en la sentencia apelada.
Nosotros opinamos que el demandante carece de causa de acción por cuanto la viuda Estebanía Báez tenía derecho a cuota usufructuaria en el abintestato de su esposo Bamón Arandes, y para sostener nuestra opinión invocamos las mis-mas razones consignadas en el voto disidente emitido al deci-dir esta Corte Suprema- en sentido contrario por mayoría de votos, con fecha 15 de junio de 1910, el caso de Julbe v. Guzmán, 16 D. P. R., 530-546.
Pero en la hipótesis de que a Estebanía Báez no pudiera reconocérsele derecho hereditario alguno en el abintestato de Bamón Arandes, y de que no fuera heredera usufruc-tuaria del mismo, estimamos que, atendidas las circunstan-cias especiales del presente caso, no podía ser obligada a la devolución de lo percibido en concepto de cuota usufruc-tuaria. Bajo la anterior hipótesis estamos conformes con los razonamientos que sirven de base a la opinión que acompaña la sentencia pronunciada por esta corte en el día de hoy.
Tenga o no derecho Estebanía Báez a cuota usufructuaria • en el abintestato de su esposo Bamón Arandes, procede la revocación de la sentencia apelada.